Citation Nr: 1625206	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserve.  His service included a period of active duty for training (ACDUTRA) from July 1983 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In April 2015, the Board denied the appellant's appeal.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the parties to the appeal (the appellant, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion), asking that the Board's decision be vacated and the matter remanded for additional development.  The Court granted the Motion later that month.

This appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Motion filed with the Court, the parties to this appeal agreed that the Board erred its April 2015 decision when it failed to discuss a theory of entitlement based on aggravation of a pre-service condition arising from a 1980 dirt bike (motorcycle) injury, raised by the appellant's representative at the August 2014 hearing.

The parties also agreed that a January 2013 VA medical opinion was inadequate as it did not appear to be based on an accurate history.  Specifically, the parties agreed that it was unclear whether the examiner understood that the aforementioned motorcycle injury occurred in 1980, prior to the appellant's reserve service and the right knee injury he sustained in September 1985 during a period of ACDUTRA.  The parties further observed that the January 2013 VA examiner erroneously indicated that the appellant had undergone surgery as a result of the 1985 injury; did not take note of a November 3, 1985 emergency room (ER) discharge instruction sheet and report of medical examination reflecting the presence of edema over the patella and including a diagnosis of prepatellar bursitis; and also did not take note of March 11, 1990 treatment records reflecting reinjury of the knee during field exercises, with an assessment of contusion of the medial meniscus.

In light of the parties' agreement with respect to the inadequacy of the January 2013 VA medical opinion, the case must be returned to the AOJ to obtain a supplemental report from the January 2013 VA examiner; or, if that examiner is unavailable, from another examiner.

For the reasons stated, this case is REMANDED for the following actions:

1.  Make arrangements to provide the record on appeal to the VA examiner who previously offered an opinion in this case in January 2013.

The examiner should be asked to review the expanded record and prepare a supplemental report addressing each of the following questions:

a.  Is it more likely than not (i.e., is it more than 50 percent probable) that the appellant had a pre-existing right knee disability at the time that he injured the knee during service in September 1985?  Please discuss the medical significance, if any, of the appellant's statements with respect to an injury he reportedly sustained in a dirt bike (motorcycle) accident in 1980.  Please also discuss the medical significance of the report of a COMM-AR examination in December 1981, wherein the appellant denied having any history of swollen or painful joints, or a trick or locked knee, and his lower extremities were found to be normal.

b.  If it is more likely than not that the appellant had a chronic right knee disability prior to injuring the knee during service in September 1985, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a chronic or permanent worsening during service, beyond the natural progress of the condition?  If so, please identify the specific disability that was aggravated.

c.  Is it at least as likely as not that the appellant has one or more current right knee disabilities that had their onset in, or are otherwise related to, his period(s) of reserve service?  Please discuss the medical significance, if any, of the service treatment records reflecting an injury to the right knee during ACDUTRA in September 1985, with a diagnosis of right prepatellar bursitis; a November 3, 1985, service department ER report wherein the appellant complained of stiffness and pain in his right knee, with a diagnosis of prepatellar bursitis in flare; a November 3, 1985 report of a service department physical examination, reflecting of finding of edema over the patella, and including a diagnosis of prepatellar bursitis; March 11, 1990 service treatment records noting re-injury of the knee during field training exercises, with an assessment of contusion of the medical meniscus; and a March 18, 1990 service department examination report wherein the appellant complained of having a trick or locked knee, and was noted to have an abnormal right knee.

If the January 2013 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the appellant is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed should be provided.

4.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

